Tüe Court. — The affidavit does not allege sufficient matter to justify the continuance of the cause under the act of assembly.
PliAXRTIEE NoKSBITKD.
Afterwards, at an adjournment of the court, the court discovered that the cause might continue without the consent of the defendant, the cause having been brought to, and the defendant having appeared at October term 1796. Whereupon the court directed the judgment of nonsuit to be struck out, and ordered the cause to be continued, with the costs of the term against the plaintiff.